Citation Nr: 0024192	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  94-25 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Timeliness of filing of a notice of disagreement concerning 
the May 1995 RO rating decision determining that there was no 
new and material evidence to reopen the claim for service 
connection for a somatization disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


INTRODUCTION

The veteran had active service from August 1968 to June 1969.

This appeal came to the Board of Veterans' Appeals (Board) 
from November 1992 and later RO decisions that denied service 
connection for PTSD, hepatitis, and chronic fatigue syndrome.  
In July 1997, the Board denied the claims.  The veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) and 
appointed Robert V. Chisholm, attorney, to provide further 
representation.

In an October 1998 joint motion to the Court, the parties 
requested that the July 1997 Board decision be vacated and 
the case remanded for further development and readjudication.  
In an October 1998 order, the Court granted the parties' 
motion, returned the case to the Board for further action 
with regard to the issue of service connection for PTSD, and 
dismissed the other issues.

In a January 1999 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional argument and 
evidence.  In a February 1999 letter, the attorney requested 
transfer of the records to the RO in order to fulfill the 
duty to assist the veteran as outlined in the October 1998 
Court order.

In a March 1999 decision, the RO held that the veteran did 
not submit a timely notice of disagreement to the May 1995 RO 
rating decision that determined no new and material evidence 
had been submitted to reopen a claim for service connection 
for a somatization disorder.  The veteran appealed this 
determination, and the Board has classified the issues as 
shown on the first page of this decision.

In April 2000, the veteran requested a hearing before a 
member of the Board.  A hearing was scheduled for him, but he 
later withdrew his request for such a hearing.

The issue of service connection for PTSD will be addressed in 
the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran's application to reopen a claim for service 
connection for a somatization disorder was denied in a May 
1995 RO rating decision; this decision determined that no new 
and material evidence had been submitted to reopen the claim; 
the veteran was notified of this determination in May 1995.

2.  A notice of disagreement or other correspondence 
indicating a desire to contest the determination in the May 
1995 RO rating decision that there was no new and material 
evidence to reopen the claim for service connection for a 
somatization disorder was not received within one year of the 
letter notifying the veteran of this determination.


CONCLUSION OF LAW

The veteran did not submit a timely notice of disagreement 
with the determination in the May 1995 RO rating decision 
that there was no new and material evidence to reopen a claim 
for service connection for a somatization disorder and the 
Board does not have jurisdiction over the issue of whether 
new and material evidence has been submitted to reopen the 
claim for service connection for a somatization disorder.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The central issue before the Board at this time is whether 
the veteran filed a timely notice of disagreement with the 
May 1995 RO rating decision that determined there was no new 
and material evidence to reopen the claim for service 
connection for a somatization disorder.  Under the governing 
legal criteria, 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.200, 
20.201, and 20.302(a), a written expression of 
dissatisfaction with an adjudicative determination by the RO 
evincing a desire to contest the result, must be postmarked 
before expiration of the one-year period following 
notification thereof to the veteran in order to be timely 
filed.  

In this case, an August 1987 Board decision denied service 
connection for a psychiatric disability, including a 
somatization disorder.  The veteran subsequently submitted an 
application to reopen the claim for service connection for a 
somatization disorder and a May 1995 RO rating decision, in 
part, determined there was no new and material evidence to 
reopen the claim.  The veteran was notified of this 
determination in May 1995.  A review of the record does not 
show a written expression of dissatisfaction was received 
from the veteran evincing a desire to contest this 
determination until statements by the veteran's 
representative in the October 1998 motion to the Court.  

In a May 1995 letter, the veteran responded to the May 1995 
RO letter notifying him of various determinations, including 
that there was no new and material evidence to reopen the 
claim for service connection for a somatization disorder.  
The veteran related that he would submit additional evidence 
with regard to his claim for service connection for PTSD.  
Testimony of the veteran at a hearing in August 1995 is to 
the effect that he agreed with the medical findings of Dr. 
Gifford in an April 1995 report that concluded the veteran 
had a somatization disorder.  It is asserted that the 
veteran's May 1995 letter and testimony at the August 1995 
hearing constitute a notice of disagreement with the 
determination in the May 1995 RO rating decision holding 
there was no new and material evidence to reopen the claim 
for service connection for a somatization disorder.  However, 
on review of the veteran's letter and hearing transcript the 
Board does not find that they evince a desire on the part of 
the veteran to appeal this determination and concludes that 
they do not constitute a notice of disagreement with this 
determination.  Nor does a review of the other evidence of 
record show that a written expression of dissatisfaction was 
received from the veteran within one year of the May 1995 
letter notifying him of the determination in the May 1995 RO 
rating decision that there was no new and material evidence 
to reopen the claim for service connection for a somatization 
disorder.  Hence, the Board concludes that the veteran did 
not submit a timely notice of disagreement with the May 1995 
RO rating decision determining that there was no new and 
material evidence to reopen the claim for service connection 
of a somatization disorder.

In view of the foregoing conclusion that there was no timely 
notice of disagreement received with the May 1995 RO rating 
decision determining that there was no new and material 
evidence to reopen a claim for service connection for a 
somatization disorder, the Board finds that this 
determination is final.  Hence, the Board has no jurisdiction 
to entertain the veteran's request for appellate review of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a somatization 
disorder.


ORDER

The appeal with regard to the timeliness of filing of a 
notice of disagreement concerning the May 1995 RO rating 
decision determining that there was no new and material 
evidence to reopen the claim for service connection for a 
somatization disorder is denied.



REMAND

Service personnel documents show that the veteran was AWOL 
(absent without official leave) from February to April 1969 
and confined from May to June 1969 while at Fort Devens, 
Massachusetts.  A service document received in January 2000 
also shows that he given a special court martial in May 1969.

In April 1999, the RO requested information from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
to corroborate the veteran's reported in service stressors.  
Copies of the veteran's statement and DD Form 214 accompanied 
this request.  In the same month, the USASCRUR notified the 
RO that 

the U.S. Army Crime Records Center could not locate reports 
concerning the veteran being mentally and physically abused 
by guards while detained at the military jail in Fort Devens, 
Massachusetts during March and April 1999.  It was also noted 
that the U.S. Army Court of Military Review found no records 
concerning the veteran being court-martialed for desertion 
during March and April 1969.  

A review of the record indicates that the veteran's service 
documents showing his confinement from May to June 1969 while 
at Fort Devens did not accompany the request to the USASCRUR 
for corroboration of the veteran's reported in service 
stressors.  Additionally, subsequent to this request, a 
document was received showing that the veteran received a 
special court martial in May 1969 while at Fort Devens.  The 
duty to assist the veteran in the development of his claim 
for service connection for PTSD includes obtaining all 
relevant records.  38 U.S.C.A. § 5107(a) (West 1991).  Under 
the circumstance, the RO should attempt to obtain additional 
information for the USASCRUR with regard to the veteran's 
reported inservice stressors.

Additional evidence was received in June and August 2000 that 
is relevant to the claim for service connection for PTSD.  
This evidence is relevant to his claim and should be included 
in the RO's review.  See paragraph 3, below.

In view of the above, the case is REMANDED to the RO for the 
following action:


1.  The RO should review the file and 
prepare a summary of all the claimed 
inservice stressors.  This summary, along 
with a copy of the veteran's DD Form 214 
and service documents, including the 
report of his special court martial in 
May 1969, should be sent to the USASCRUR 
at the appropriate address.  The USASCRUR 
should be asked to make additional 
contacts with the U.S. Army Crime Records 
Center and the U.S. Army Court of 
Military Review in order to obtain any 
reports of the veteran being abused by 
guards while detained at the military 
jail in Fort Devens during May and June 
1969, and to provide any information that 
might corroborate the veteran's reported 
inservice stressors.

2.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to undergo 
VA psychiatric examinations by 2 
psychiatrists who have not previously 
examined him.  The RO must specify for 
the examiners the stressor or stressors 
that has or have been verified by the 
record and ask the examiners (1) whether 
the PTSD diagnostic criteria of the 
America Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Third or Fourth 
Editions, have been satisfied, and (2) 
whether there is a nexus between the 
veteran's PTSD and one or more of the 
verified inservice stressors.  The 
psychiatrists should be informed that 
they need to confer and discuss the case 
with each other, and try to formulate one 
overall conclusion.  If unable to agree, 
each should explain the basis for his or 
her opinion in detail, based on the 
specific medical evidence in this case, 
including the VA report of the veteran's 
psychological assessment in 1995 by 2 
psychologists who determined that the 
veteran had PTSD due to incidents while 
in military confinement and the reports 
of Sanford Gifford, M.D., dated in 1995.  
In order to assist the examiners in 
providing the requested information, the 
claims folders must be made available and 
reviewed prior to the examinations.

3.  After the above development, the RO 
should review the claim for service 
connection for PTSD.  If action remains 
adverse to the veteran, a supplemental 
statement of the case should be sent to 
the veteran and his representative, 
covering all the evidence received since 
the issuance of the previous supplemental 
statement of the case.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals


 



